Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed March 16, 2011, which, upon his conviction of robbery in the second degree, assault in the second degree, and criminal possession of ammunition, imposed periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on July 2, 2001.
Ordered that the resentence is affirmed.
Since the defendant had not yet completed the previously imposed terms of imprisonment when he was resentenced, the resentencing to mandatory periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Dawkins, 87 AD3d 550 [2011]; People v Myrick, 84 AD3d 1272 [2011]). Rivera, J.P., Chambers, Roman and Sgroi, JJ., concur.